Citation Nr: 1632788	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD)).

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability. 

3.  Entitlement to an initial compensable rating for a left knee disability.


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2001 to September 2010.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

Pursuant to the Veteran's request, a hearing before a Veterans' Law Judge was scheduled for July 2016.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

The record indicates that the Veteran's PTSD, right ankle, and left knee disabilities may have worsened since his last VA examinations in August 2010 and September 2010.  

With regard to his PTSD, on his notice of disagreement the Veteran reported that his PTSD caused problems at his job, that he had panic attacks, persistent insomnia, and flashbacks.  He also indicated that his symptoms were a recurring problem    that occurred 2-4 times per week.  In contrast, the September 2010 VA PTSD examination indicated that the Veteran's PTSD symptoms were mild and did not cause social or occupational impairment, that his nightmares were limited to once every 2-3 months, and that his intrusive thoughts were infrequent.  

With regard to his right ankle disability, on his notice of disagreement the     Veteran reported that he had daily ankle pain, limited range of motion, and that    his ankle gave way and resulted in approximately five falls.  At his August 2010 VA examination, the Veteran reported that his only limitation was residual pain when pushing the gas pedal or pushing off his right foot while running.  Upon examination, the Veteran had full range of dorsiflexion and plantar flexion and there was no evidence of fatigue, weakness, and incoordination.

With regard to his left knee disability, on his notice of disagreement the Veteran reported that he had daily pain, which interfered with range of motion and weight bearing, extreme elasticity of the joint, and weakness.  At his August 2010 VA examination, there was no evidence of joint laxity, limited range of motion, or weakness.  

In light of the above evidence suggesting that the Veteran's disabilities may have worsened, the Board finds that contemporaneous PTSD, right ankle, and left knee examinations are warranted.  

Finally, the July 2012 VA muscle injuries examination, conducted in conjunction with another claim, suggests that VA treatment records had been reviewed.  To date, the record does not contain any VA treatment records.  Accordingly, on remand any VA treatment records should be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from September 6, 2010 to present and associate them with the claims file.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should   be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

4.  Schedule the Veteran for a VA ankle examination to determine the current nature and severity of his service-connected right ankle disability.  The claims file should    be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for both ankles, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right ankle due to any of the following: (1) during flare-ups; and, (2) as a result of    pain, weakness, fatigability, or incoordination.  If so,       the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left knee disability.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results  reported.  Range of motion testing should be undertaken  for both knees, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left knee due to any of the following: (1) during flare-ups; and, (2) as a result of    pain, weakness, fatigability, or incoordination.  If so,       the examiner is asked to describe the additional loss,         in degrees, if possible. 

6.  After completing the requested actions, and 
any additional action deemed warranted, the AOJ     should readjudicate the claims.  If the benefits sought     on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




